DETAILED ACTION
This Office Action is in response to an application that was filed on 10/15/2020. Claims 1-9 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL "QSFP-DD-Hardware-rev3_pages 1-69_Sept 2017" (NPL “QSFP-DD” hereinafter).
Regarding claim 1, NPL “QSFP-DD” discloses a custom interface module (Figs. 1_3_14-15 and pages 9 & 14 shows and indicates custom interface module QSFP-DD Optical Module) comprising: a legacy wiring coupling mechanism configured to mechanically and electrically couple the custom interface module to a counterpart legacy wiring coupling mechanism (Figs. 1-3 and pages 9_11 & 14 shows and indicates a legacy wiring coupling mechanism Module Side of Module Card Edge Interface Connector is configured to mechanically and electrically couple the custom interface module QSFP-DD Optical Module to a counterpart legacy wiring coupling mechanism Host Card Edge Connector), the counterpart legacy wiring coupling mechanism having terminated thereto legacy wiring for carrying a plurality of signals to or from a plurality of process control field devices (Figs. 1-3_39 and pages 9_11 _14 _63-64 & 66 and Tables 10_12 shows and indicates the counterpart legacy wiring coupling mechanism Host Card Edge Connector is terminating the legacy wiring to carrying a plurality of signals shown on Table 10 and timing parameters on Table 12  to and from the plurality of process control field devices ASICs); an I/O coupling mechanism configured to facilitate electrical coupling of the custom interface module to an I/O card such that for each of the plurality of signals (Figs. 1_3_33 and pages 9_14_59  & 63 and Table 10 is understood to show and indicate I/O coupling mechanism Optical Connector Port Interface that is configured to facilitate electrical coupling through optical signals shown on Table 10 of the custom interface module QSFP-DD Optical Module to an I/O card with electrical coupling through optical signals for each of the plurality of signals), a corresponding signal is communicated to or from the I/O card via the I/O coupling mechanism (Figs. 1_3_33 and pages 9_14_59  & 63 and Table 10 is understood to show and indicate that a corresponding signal is communicated to and from the I/O card with electrical coupling through optical signals via the I/O coupling mechanism Optical Connector Port Interface); a conditioning module electrically disposed between the I/O coupling mechanism and the legacy wiring coupling mechanism (Figs. 1_3_33 and pages 9_14_59  & 63 and Table 10 shows conditioning module QSFP-DD Module is electrically disposed between the I/O coupling mechanism Optical Connector Port Interface and the legacy wiring coupling mechanism Module Side of Module Card Edge Interface Connector), wherein the conditioning module is configured to, for each of the plurality of signals (i) convert a signal received at the legacy wiring coupling mechanism into a signal that can be transmitted to the I/O card via the I/O coupling mechanism (Figs. 1_3_33 and pages 9_14_59  & 63 and Table 10 is understood to show and indicate where conditioning module QSFP-DD Module of the custom interface module QSFP-DD Optical Module is configured for each of the plurality of signals so as to convert a signal received at the legacy wiring coupling mechanism Module Side of Module Card Edge Interface Connector into a signal that can be transmitted to the I/O card with electrical coupling through optical signals via the I/O coupling mechanism Optical Connector Port Interface), or (ii) to convert a signal received from the I/O card via the I/O coupling mechanism into a signal that can be transmitted to a corresponding process control field device via the legacy wiring coupling mechanism (Figs. 1_3_33 and pages 9_14_59  & 63 and Table 10 is understood to show and indicate where the conditioning module QSFP-DD Module of the custom interface module QSFP-DD Optical Module converts the optical signals received from the I/O card with electrical coupling through optical signals via the I/O coupling mechanism Optical Connector Port Interface into a signal that can be transmitted to a corresponding process control field device ASICs via the legacy wiring coupling mechanism Module Side of Module Card Edge Interface Connector).

Regarding claim 3, NPL "QSFP-DD" discloses a custom interface module, further comprising current limiting circuitry (Figs. 1-3 and pages 9_11_14  & 25 and Table 6  is understood to indicate where the custom interface module QSFP-DD Optical Module is comprised of a current limiting circuitry by the sustained and steady state current limits of Table 6).

Regarding claim 4, NPL "QSFP-DD" discloses a custom interface module, further comprising an arrangement of components configured to facilitate airflow between the custom interface module and the I/O card (Figs. 1-3 and pages 9_11_14  & 63 and Tables 10- 11 indicates where components are configured to facilitate airflow between the custom interface module QSFP-DD Optical Module and the I/O card with electrical coupling through optical signals by utilizing the host systems designed airflow and Table 11 to maintain the appropriate thermal design for cooling/airflow).

Regarding claim 5, NPL "QSFP-DD" discloses a custom interface module, wherein the legacy wiring coupling mechanism is a card-edge connector (Figs. 1_14-15 and pages 9 & 32 shows and indicates where legacy wiring coupling mechanism Module Side of Module Card Edge Interface Connector is a card-edge connector).

Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL "DS_USB-COM232-PLUS1-10376_pages 1-26_May 2010" (NPL "PLUS1" hereinafter), as evidenced by NPL "FT232R_v104_pages 1-29_Jan 2006" (NPL "FT232R" hereinafter).
Regarding claim 1, NPL “PLUS1” discloses a custom interface module (Figs. 1.1-1.2 and pages 1-2 shows and indicates custom interface module USB-COM232-Plus1) comprising: a legacy wiring coupling mechanism configured to mechanically and electrically couple the custom interface module to a counterpart legacy wiring coupling mechanism (Figs. 1.1-1.2 and pages 1-2_13 and Table 3.2 shows and indicates a legacy wiring coupling mechanism DE-9P Male Connector is configured to mechanically and electrically couple the custom interface module USB-COM232-Plus1 to a counterpart legacy wiring coupling mechanism DE-9 Female RS232 Connector according to Table 3.2), the counterpart legacy wiring coupling mechanism having terminated thereto legacy wiring for carrying a plurality of signals to or from a plurality of process control field devices (Figs. 1.1-1.2 and pages 1-2_13 and Table 3.2 shows and indicates the counterpart legacy wiring coupling mechanism DE-9 Female RS232 Connector is terminating the legacy wiring to carrying a plurality of signals of Table 3.2 to and from the plurality of process control field devices with legacy serial devices with RS232 interfaces); an I/O coupling mechanism configured to facilitate electrical coupling of the custom interface module to an I/O card such that for each of the plurality of signals (Figs. 1.1-1.2 and pages 1-2_13 and Table 3.1 shows and indicates I/O coupling mechanism USB B Client Connector is configured to facilitate electrical coupling of the custom interface module USB-COM232-Plus1 to a USB I/O card for each of plurality of signals shown in Table 3.1), a corresponding signal is communicated to or from the I/O card via the I/O coupling mechanism (Figs. 1.1-1.2 and pages 1-2_13 and Table 3.1 shows and indicates that a corresponding signal is communicated to and from the USB I/O card via the I/O coupling mechanism USB B Client Connector); a conditioning module electrically disposed between the I/O coupling mechanism and the legacy wiring coupling mechanism (Figs. 1.1-1.2 and pages 1-2 shows and indicates conditioning module FTDI FT232R USB Serial Bridge is electrically disposed between the I/O coupling mechanism USB B Client Connector and the legacy wiring coupling mechanism DE-9P Male Connector, where FTDI FT232R USB Serial Bridge is a conditioning module as evidenced by NPL "FT232R" on pages 1-2 & 23 and Fig. 15), wherein the conditioning module is configured to, for each of the plurality of signals (i) convert a signal received at the legacy wiring coupling mechanism into a signal that can be transmitted to the I/O card via the I/O coupling mechanism (Figs. 1.1-1.2 and pages 1-2_13 and Tables 3.1-3.2 shows and indicates where conditioning module FTDI FT232R USB Serial Bridge of the custom interface module USB-COM232-Plus1 is configured for each of the plurality of signals so as to convert a signal received at the legacy wiring coupling mechanism DE-9P Male Connector into a signal that can be transmitted to the USB I/O card via the I/O coupling mechanism USB B Client Connector), or (ii) to convert a signal received from the I/O card via the I/O coupling mechanism into a signal that can be transmitted to a corresponding process control field device via the legacy wiring coupling mechanism (Figs. 1.1-1.2 and pages 1-2_13 and Tables 3.1-3.2 shows and indicates where the conditioning module FTDI FT232R USB Serial Bridge of the custom interface module USB-COM232-Plus1 converts the signals received from the USB I/O card via the I/O coupling mechanism USB B Client Connector into a signal that can be transmitted to a corresponding process control field device with legacy serial devices with RS232 interfaces via the legacy wiring coupling mechanism DE-9P Male Connector).

Regarding claim 3, NPL "PLUS1" discloses a custom interface module, further comprising current limiting circuitry (Figs. 1.1-1.2 and pages 1-2_14 and Table 4.1 is understood to show and indicate custom interface module USB-COM232-Plus1  is comprised of a current limiting circuitry as indicated by the maximum current limits of Table 4.1).

Regarding claim 8, NPL "PLUS1" discloses a custom interface module, wherein the signals passing through the I/O coupling mechanism are 4-20 mA signals (Figs. 1.1-1.2 and pages 1-2_14 and Table 4.1 shows and indicates the signals passing through the I/O coupling mechanism USB B Client Connector is 4-20 mA signals extrapolated from Table 4.1 with a range from an Icc of 0.0 ma to maximum Icc of 50 ma with a typical Icc of 30 ma in the USB Icc parameter).

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL "PLUS1" (evidenced by NPL "FT232R"), as detailed in the rejection of claim 1 above, and as further evidenced by NPL "Tyco_TE Connectivity Catalog_pages 1-248_2012" (NPL "Tyco" hereinafter).
Regarding claim 4, NPL "PLUS1" discloses a custom interface module, further comprising an arrangement of components configured to facilitate airflow between the custom interface module and the I/O card (Figs. 1.1-1.2 and pages 1-2 is understood to show and indicate where custom interface module USB-COM232-Plus1 is configured in a network to facilitate airflow between the custom interface module USB-COM232-Plus1 and the USB I/O card, as evidenced by NPL "Tyco" on pages 34 & 173).

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL "PLUS1" (evidenced by NPL "FT232R"), as detailed in the rejection of claim 1 above, and as further evidenced by NPL "AN1579_pages 1-17_2013" (NPL "AN1579" hereinafter).
Regarding claim 6, NPL "PLUS1" discloses a custom interface module, wherein the I/O coupling mechanism is configured to accept a ribbon cable connector (Figs. 1.1-1.2 and pages 1-2_13 and Table 3.1 shows and indicates I/O coupling mechanism USB B Client Connector is configured to accept a ribbon cable connector, as evidenced by NPL "AN1579" in Fig 8 on page 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NPL "QSFP-DD”, as detailed in the rejection of claim 1 above, in view of NPL " NPL "1492-in051_-en-e _pages 1-16_May 2012" (NPL "1492 hereinafter).
Regarding claim 2, NPL "QSFP-DD" discloses a custom interface module, wherein the counterpart legacy wiring coupling mechanism (Figs. 1-3 and pages 9_11 & 14 shows and indicates where the legacy wiring coupling mechanism Module Side of Module Card Edge Interface Connector is configured to mechanically and electrically couple the custom interface module QSFP-DD Optical Module to a counterpart legacy wiring coupling mechanism Host Card Edge Connector). 
However, NPL"QSFP-DD" does not disclose a wiring coupling mechanism is disposed on a swing-arm. 
NPL "1492" disclose a wiring coupling mechanism is disposed on a swing-arm (Figs. 1a-1b and page 2 shows and indicates a wiring coupling mechanism that is disposed on a swing-arm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wiring coupling mechanism is disposed on a swing-arm into the structure of NPL "QSFP-DD". One would have been motivated in the custom interface module of NPL "QSFP-DD" and have the wiring coupling mechanism be disposed on a swing-arm in order to design a wire/connector system that would facilitate connectivity and organize signal wires to the Host Card Edge Connector, as shown by NPL "1492" in Figs. 1a-1b, in the custom interface module of NPL "QSFP-DD".

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over NPL "PLUS1" (evidenced by NPL "FT232R"), as detailed in the rejection of claim 1 above, in view of NPL "Tyco”.
Regarding claim 5, NPL "PLUS1" discloses a custom interface module, wherein the legacy wiring coupling mechanism  (Figs. 1.1-1.2 and pages 1-2_13 and Table 3.2 shows and indicates a legacy wiring coupling mechanism DE-9P Male Connector).
 However, NPL "PLUS1" does not indicate a card-edge connector.
NPL "Tyco" disclose a card-edge connector (pages 173-187 indicates card-edge connector; therefore, the custom interface module of NPL "PLUS1" will have the legacy wiring coupling mechanism be a card-edge connector by incorporating low profile connector structure of NPL "Tyco").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a card-edge connector into the structure of NPL "PLUS1". One would have been motivated in the custom interface module of NPL "PLUS1" and have the card-edge connector in order to design a low profile connector to allow for better airflow, as indicated by NPL "Tyco" on page 173, in the  custom interface module of NPL "PLUS1".

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the primary reason for allowance is due to a custom interface module, wherein the signals passing through the I/O coupling mechanism are 24 VDC signals.
Regarding claim 9, the primary reason for allowance is due to a custom interface module, wherein the signals passing through the legacy wiring coupling mechanism are 120 VDC, 60 VAC, 27 VAC, 48 VDC, 240 VAC, or 240 VDC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847